Luke, J.
At the August, 1929, term of the superior court of Forsyth county, the defendant pleaded “guilty” of the commission of a felony. The court deferred pronouncing sentence in the case until the November term, 1929. At that term and before final judgment the defendant moved to withdraw his plea of “guilty” and to be allowed to enter a plea of “not guilty.” In the judgment overruling this motion the judge recites that he deferred passing sentence in the case until the November term of court at the defendant’s request; that the defendant’s motion was not presented until all the jurors had been dismissed, and that no reason appeared why the plea of guilty should be withdrawn. Held: The right given a defendant under the Penal Code (1910), § 971, to withdraw his plea of “guilty” and plead “not guilty” at any time before judgment is pronounced, is not qualified or limited, and the court erred in overruling the defendant’s motion to be allowed to withdraw his plea of “guilty" and plead “not guilty.” Nobles v. State, 17 Ga. App. 382 (86 S. E. 1073).

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.